Citation Nr: 9932914	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-40 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic stress disorder, and awarded him a noncompensable 
initial rating.  He filed a timely notice of disagreement 
regarding his noncompensable rating, and this appeal was 
initiated.  A personal hearing at the RO was afforded the 
veteran in April 1996.  

In an August 1998 rating action, the RO awarded the veteran a 
compensable initial rating of 10 percent for his post 
traumatic stress disorder; in an August 1999 rating decision, 
he was granted a further increase, to 30 percent, for his 
initial disability rating.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  

In an October 1998 statement to the RO, the veteran requested 
another personal hearing before RO personnel.  While no such 
second hearing was afforded the veteran, a remand for such a 
hearing is not required at this time.  This is because the 
veteran was afforded a personal RO hearing in April 1996 on 
the same issue, and there has been no showing by the veteran 
that this hearing was inadequate, or his case has otherwise 
changed in such a substantive manner that another RO personal 
hearing is required.  



FINDING OF FACT

The veteran's post traumatic stress disorder renders him 
unable obtain or sustain gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent initial 
rating for post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a September 1995 rating decision, the RO awarded the 
veteran service connection for post traumatic stress 
disorder, and assigned a noncompensable initial rating.  The 
veteran filed a timely notice of disagreement regarding this 
initial rating determination, and this appeal was commenced.  

The veteran was first afforded a VA psychiatric examination 
in May 1995.  He reported heightened irritability and startle 
response, social isolation, and poor concentration.  He felt 
inadequate, worthless, and helpless.  He also reported 
feeling guilty over having struck a young girl in a motor 
vehicle accident while serving in Vietnam.  He was married 
for 10 years, with two children, but was recently divorced, 
as his wife was unfaithful, according to the veteran.  Upon 
objective evaluation, the veteran was somewhat disheveled, 
unkempt, and inappropriate.  He was borderline cooperative, 
guarded, and suspicious.  His mood was depressed, but without 
any suicidal or homicidal ideation or plans.  No dyskinesias 
or other movement problems were noted.  Memory and 
concentration were poor.  Thought patterns showed 
circumstantiality.  No delusions, hallucinations, or specific 
phobias were reported.  The examiner determined the veteran 
was competent to manage his financial affairs.  Post 
traumatic stress disorder, in significant remission, was 
diagnosed.  The veteran was also diagnosed with impulse 
control disorder, in remission, alcohol abuse, episodic, in 
partial remission, schizo-type personality disorder, and 
major depression, single episode, moderate to severe.  A GAF 
(Global Assessment of Functioning) score of 45 was assigned 
the veteran.  

Per the veteran's request, a personal hearing at the RO was 
afforded the veteran in April 1996.  He reported continuing 
intrusive thoughts regarding the young girl his truck struck 
in service.  Poor concentration, and an inability to maintain 
employment were also reported by the veteran. 

The veteran has also been receiving VA outpatient treatment 
at the local VA medical center since approximately 1995.  He 
receives care for both his psychiatric disabilities, and 
other medical problems.  He has reported such psychiatric 
symptoms as intrusive thoughts, isolation, and emotional 
numbing.  In April 1998, his counselor recommended he 
decrease his alcohol consumption, and the veteran refused, 
citing his desire to get a 100 percent disability rating.  In 
May 1998, the veteran's hygiene was poor and he was unwilling 
to make changes, stating "I want my 100 percent." 

The veteran's VA counselor filed an October 1996 statement 
describing the veteran's treatment.  The counselor, who has 
treated the veteran on a biweekly basis since March 1995, 
described him as socially isolated and emotionally numb.  He 
also has chronic severe anxiety which impairs his memory and 
concentration.  Because of his poor social interaction with 
others, the veteran's employment record was poor.  

A new VA psychiatric examination was afforded the veteran in 
February 1997.  He reported such symptoms as nightmares and 
recurrent thoughts of the war.  Upon objective evaluation, 
the veteran was amiable and cooperative, with appropriate 
speech and affect.  He reported poor concentration and short-
term memory, but his long-term memory was fine.  He denied 
visual and auditory hallucinations or delusions.  He also 
denied any suicidal or homicidal ideation or intent, but 
stated that after drinking, he tends to become violent.  He 
currently abuses alcohol and marijuana, and has no plans to 
discontinue either.  He reported beginning VA treatment for 
his post traumatic stress disorder, but has only seen the 
staff "a few times."  The examiner determined the veteran 
was competent to manage his funds, and diagnosed alcohol 
dependence, cannabis dependence, and post traumatic stress 
disorder, chronic, mild.  

Another VA psychiatric examination was afforded the veteran 
in April 1997.  The veteran's reported symptoms included 
irritability, poor concentration, and poor self-esteem.  
Intrusive thoughts and nightmares, especially concerning his 
motor vehicle accident in service, were also reported.  At 
the time of the examination, the veteran was under the 
influence of both alcohol and marijuana, and was "proud" of 
his drug use.  The veteran displayed inappropriate behavior, 
and had impaired motor coordination, insight, and judgment.  
Avoidance behavior and emotional numbing were also observed.  
The veteran's personal hygiene was poor.  Speech was of 
normal rate and volume.  No perceptual disturbances were 
noted, and he denied any auditory or visual hallucinations.  
Cognitive testing revealed deficits in short-term memory and 
concentration.  No evidence of abnormal thought content or 
delusions was seen.  Post traumatic stress disorder, chronic, 
substance induced mood disorder, alcohol abuse, and drug 
abuse were all diagnosed.  A GAF score of 65 was given.  The 
examiner had been asked by the RO to differentiate between 
the veteran's impairment due to post traumatic stress 
disorder, and his impairment due to other, non-service 
connected disabilities, but was unable to do so due to the 
veteran's alcohol and marijuana intoxication at the time of 
the examination.  

The veteran was afforded another VA psychiatric examination 
in September 1998.  He reported a quick temper and an 
inability to tolerate other people.  Social isolation and a 
heightened startle response were also cited.  The veteran's 
appearance was casual but neat and clean.  He claimed to be 
offended by prior reports that his hygiene was poor.  Eye 
contact was good throughout the interview, except when he was 
describing his experiences in Vietnam.  The veteran denied 
any hallucinations.  He had full orientation and coordinated 
thought processes, albeit with occasional tangents.  Memory, 
both recent and remote, was intact.  The examiner diagnosed 
post traumatic stress disorder, moderate, alcohol abuse, drug 
abuse, and a substance induced mood disorder.  The veteran 
was unable to maintain "significant regular employment 
capacity," and would be so impaired for "a considerable 
amount of time," in the opinion of the examiner.  He was, 
however, competent to manage his benefits.  A GAF score of 40 
was assigned by the examiner.  

In an August 1999 rating action, the RO increased the 
veteran's initial rating to 30 percent.  The veteran's appeal 
was then forwarded to the Board.  

Analysis

The veteran's claim for entitlement to an increased initial 
rating for his service-connected post traumatic stress 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  When the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases where, 
after a careful consideration of all evidence, a reasonable 
doubt arises as to the degree of disability, that reasonable 
doubt must be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, in light of Karnas, the veteran is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  The RO afforded the veteran additional 
VA psychiatric examinations in February and April 1997 and 
September 1998, and reconsidered his claim under all 
applicable laws and regulations in August 1999; thus, a 
remand for this purpose is not necessary at this time.  

Currently, the veteran has a 30 percent rating for his post 
traumatic stress disorder. Post traumatic stress disorder is 
evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, a 70 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

As amended effective November 7, 1996, the rating criteria 
provide that a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Review of this claim has been made more complex by the 
veteran's multiple psychiatric diagnoses, including major 
depression, post traumatic stress disorder, substance induced 
mood disorder, and schizo-type personality disorder.  Of 
these, only post traumatic stress disorder is service 
connected.  The RO, in attempting to differentiate the 
veteran's psychiatric symptoms among his various 
disabilities, scheduled him for an examination in April 1997 
for this purpose.  However, the veteran hampered this 
evaluation by presenting himself for review under the 
influence of both alcohol and marijuana; the examiner thus 
determined it was "difficult if not impossible" to 
differentiate the veteran's symptoms.  

Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed.Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Because 
there is no clear medical opinion separating the veteran's 
various psychiatric disabilities and their resulting degrees 
of impairment, all psychiatric disability must be attributed 
to his post traumatic stress disorder.  38 U.S.C.A. § 5107(b) 
(West 1991).  The Board may not rely on its own medical 
judgment in such cases.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

That being said, the medical evidence suggests a 100 percent 
(total) initial disability rating is warranted.  Considering 
the veteran's symptoms first in light of the criteria in 
effect prior to November 1996, the medical evidence has 
indicated that the veteran is unemployable due to his post 
traumatic stress disorder, based on the assessment of 
qualified medical experts.  He has been unable to hold a 
regular job since approximately 1995.  At his most recent VA 
examination, in September 1998, he was described as unable to 
maintain "significant regular employment capacity," and 
would be so impaired for "a considerable amount of time."  
He was, however, competent to manage his benefits.  A GAF 
score of 40 was assigned by the examiner.  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a Global Assessment of Functioning score between 31-40 
represents "major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood."  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., pp. 46-47 (1994).  In 
light of 38 C.F.R. §§ 4.3 and 4.7, described above, his 
Global Assessment of Functioning score, and the diagnosis of 
unemployability are sufficient to warrant an increased 
initial rating to 100 percent, effective for the entire 
period of the veteran's claim.  See Fenderson, supra.    



ORDER

An increased (total) initial rating of 100 percent is 
warranted for the veteran's post traumatic stress disorder.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

